Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a peptide consisting of SEQ ID NO:14.  The specification teaches that SEQ ID NO:14 is a fragment of plexin A2, otherwise known as PLXNA2 (Table 1 and page 69, second full paragraph).  Gabrovska et al (Gene, 2011, Vol. 489, pp. 63-69) teach that PLXNA2 is associated with tumors including breast tumors, but does not provide teachings or motivation regarding the fragment of PLXNA2 of SEQ ID NO:14.
It is noted that applicant has traversed the restriction requirement on the grounds that the examiner has not shown burden of search.  This has been considered but not found persuasive.  The restriction requirements clearly set forth the burden of search for all of the  previously claims amino acid sequences of SEQ ID NO: 1-29, 31-80, 82-98 and 100-161, in that each of these sequences would constitute a separate search in the sequence databases and the non-patent literature databases.  Further applicant has canceled the remaining, non-elected SEQ ID numbers.  The restriction requirement is deemed proper and hereby made FINAL.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643